DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 01/22/21.  Regarding the amendment, claim 3 is canceled, claims 1-2, 4-20 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedman et al. (US 2013/0300241 A1) in view of Iwasaki et al. (US 2014/0084728 A1).
Regarding claim 1, Wedman teaches an apparatus comprising:
a stator coil (100, fig 1) comprising:
a cylindrical bobbin (105) having an inner bobbin surface and an outer bobbin surface (fig 1), 
at least one wire (110) wrapped around the inner bobbin surface and the outer bobbin surface of the cylindrical bobbin (105, fig 4) to form a winding, and
a first layer of one or more fiber strands (para [0007]) wound on the inner bobbin surface (105) and a second layer of one or more fiber strands (para [0007] stated that the strand wound planar form wrapped around the inner surface and outer surface of the bobbin) wound on the outer bobbin surface (105), 
a curable potting material bonding the cylindrical bobbin (105), the first layer of one or more fiber strands, and the second layer of one or more fiber strands together (abstract), and
a rotor (300) including a cylindrical ring (fig 25) having an inner and an outer surface, and the plurality of permanent magnets (120) arranged on either the inner or outer surface of the cylindrical ring (magnets 120 is outer surface of the cylindrical ring, fig 25).  However, Wedman does not teach a laminated stack wherein the laminated stack reduces induced current in the at least one wire and the cylindrical ring is cylindrical ferrous ring.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wedman’s apparatus with a laminated stack wherein the laminated stack reduces induced current in the at least one wire and the cylindrical ring is cylindrical ferrous ring as taught by Iwasaki.  Doing so would reduce an eddy current loss in the machine (para [0043]).
Regarding claim 2, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 1, except for the added limitation of the laminated stack is on either the at least one wire on the inner bobbin surface or on the at least one wire on the outer bobbin surface of the cylindrical bobbin.
Iwasaki further teaches a rotating electrical machine having a stator (fig 6B) and a rotor (fig 13A) wherein the stator having stator core (200) with laminated stack is on the at least one wire (400) on the outer bobbin surface of the cylindrical bobbin (300, fig 6B) to reduce an eddy current loss in the machine (para [0043]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wedman in view of Iwasaki’s apparatus with the laminated stack is on either the at least one wire on the inner bobbin 
Regarding claim 4, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 1, Wedman further teaches the apparatus is a motor configured to be driven by current supplied to the at least one wire (110, para [0003]).
Regarding claim 5, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 1, Wedman further teaches the apparatus is a generator configured to provide current from the at least one wire (110, para [0003]).
Regarding claim 6, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 1, Wedman further teaches the at least one wire (110) comprises at least one of a wire bundle, a Litz wire bundle, an individual wire, or a wire tape (para [0003]).
Regarding claim 7, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 1, Wedman further teaches the cylindrical bobbin (105) is porous (para [0065]) and the cured potting material infuses the cylindrical bobbin (105), the at least one wire (110), the one or more fiber strands, and voids between the fiber strands and the laminated stack (para [0065]).  
Regarding claim 8, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 1, Wedman further teaches the one or more fiber strands wrapped around the cylindrical bobbin (105) are wrapped around the inner and outer surfaces of the wire-wrapped cylindrical bobbin (para [0007]).  

Iwasaki further teaches a rotating electrical machine having a stator (fig 11B) comprising a laminated stack (200) wherein the laminated stack (200) comprises a stack of thin cylindrical rings (para [0049]) to suppress eddy current (para [0049]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wedman in view of Iwasaki’s apparatus with the laminated stack comprises a stack of thin cylindrical rings as further taught by Iwasaki.  Doing so would suppress eddy current (para [0049]).
Regarding claim 11, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 1, Wedman further teaches the one or more fiber strands includes fiberglass (para [0064]).  
Regarding claim 12, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 1, Wedman further teaches the curable potting material comprises at least one of epoxy and resin (para [0064]).  
Regarding claim 13, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 1, Wedman further teaches the cylindrical ferrous ring comprises a solid cylindrical ring (300, fig 25).
Regarding claim 14, Wedman teaches a method of forming an apparatus, comprising: 
wrapping at least one wire around a cylindrical bobbin (105) having an inner surface and an outer surface, the at least one wire wrapped around both the inner 
wrapping one or more fiber strands around the inner and outer surfaces of the wire- wrapped cylindrical bobbin (2630);
potting the wire-wrapped cylindrical bobbin, one or more fiber strands and ferrous ring, with a cured potting material (2660); and
forming a rotor (300) including a cylindrical ring having an inner and an outer surface, and a plurality of permanent magnets (120) arranged on either the inner or outer surface of the cylindrical ferrous ring.  However, Wedman does not teach forming a laminated stack on either the inner or outer surface of the wire-wrapped cylindrical bobbin and the one or more fiber strands, in which the laminated stack reduces induced current in the at least one wire, and the cylindrical ring is a cylindrical ferrous ring.
Iwasaki teaches a rotating electrical machine having a stator (fig 6B) and a rotor (fig 13A) wherein the stator having a stator core (200) is formed on outer surface of the wire-wrapped cylindrical bobbin (300) and the one or more fiber strands (400, fig 6B). This structure is effective at reducing an eddy current loss generated in the stator (para [0043]) so that the laminated stack reduces induced current, the rotor including a cylindrical ferrous ring (502, fig 13A, para [0051]) to reduce an eddy current loss in the machine (para [0043]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wedman’s method with forming a laminated stack on either the inner or outer surface of the wire-wrapped cylindrical bobbin and the one or more fiber strands, in which the laminated stack reduces induced 
Regarding claim 15, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 14, Wedman further teaches fabricating the cylindrical bobbin before wrapping the at least one wire around the cylindrical bobbin (step 2610); wrapping a mandrel with at least one woven strand (step 2630); putting the wire wrapped bobbin on the mandrel (step 2640); wrapping the wire-wrapped bobbin with at least one woven strand (step 2650); enclosing the cylindrical bobbin, the one or more fiber strands around the inner and outer surfaces of the wire-wrapped cylindrical bobbin in a mold, with the laminated stack forming an assembly (step 2660); potting the assembly (step 2660); curing the assembly (step 2660); and removing the assembly from the mandrel (step 2670).  
Regarding claim 16, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 15, Wedman further teaches the mold comprises the laminated stack (step 2680).
Regarding claim 17, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 15, Wedman further teaches the apparatus is a motor configured to be driven by current supplied to the at least one wire (110, para [0003]).
Regarding claim 18, Wedman in view of Iwasaki and Klassen teaches the claim invention as set forth in claim 15, Wedman further teaches the apparatus is a generator configured to provide current from the at least one wire (110, para [0003]).
Regarding claim 19, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 18, Wedman further teaches the at least one wire (110) comprises at 
Regarding claim 20, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 18, Wedman further teaches the cylindrical bobbin (105) is porous (para [0065]) and the cured potting material infuses the cylindrical bobbin (105), the at least one wire (110), the one or more fiber strands, and voids between the fiber strands and the laminated stack (para [0065]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedman in view of Iwasaki, further in view of Dunfield et al. (US 5,579,188).
Regarding claim 9, Wedman in view of Iwasaki teaches the claim invention as set forth in claim 1, Wedman further teaches the stator coil (100) has a rigidity reinforced by the one or more fiber strands.  However, Wedman in view of Iwasaki does not teach the laminated stack is bonded to the cylindrical bobbin and the fiber strands.  
Dunfield further teaches a ironless spindle motor having a stator coil (28, fig 2) comprising a laminated stack (72) is bonded to the cylindrical bobbin and the fiber strands (74) to concentrate the magnetic flux that is generated by the stator winding (col 2 ln 45-48).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wedman in view of Isawaki’s apparatus with the laminated stack is bonded to the cylindrical bobbin and the fiber strands as taught by Dunfield.  Doing so would concentrate the magnetic flux that is generated by the stator winding (col 2 ln 45-48).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chodia et al. (US 2006/0017339 A1) teaches a means for constructing a brushless canned motor that is compact enough to be suitable for use in small appliances, such as electronic devices. The rotating parts of the motor are encapsulated within a can such that the motor can be hermetically connected to a driven device.
Hendricks (US 4,556,811) teaches a coil unit for use in brushless and ironless armature motors which includes the form upon which the same is wound and providing, in its complete form, a self supporting coil unit which may be inserted into the laminations or soft iron shell of a motor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        


/LEDA T PHAM/Examiner, Art Unit 2834